W. SHARP, Judge.
In this Anders appeal,1 there is a scrivener’s error in the order of commitment. The juvenile court dismissed the charge of resisting an officer without violence. However, the commitment order states that appellant was adjudicated delinquent for aggravated battery and resisting an officer without violence. The reference to the latter offense is deleted, and the orders appealed from are otherwise affirmed.
AFFIRMED AS MODIFIED.
COBB and GOSHORN, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).